PER CURIAM.
In these consolidated appeals, appellant seeks review of final summary judgments entered against her in a wrongful death action. The record shows that appellant’s decedent was a passenger in a stolen automobile fleeing from the police. Based upon these facts, we conclude as a matter of law that appellees owed no duty of care to appellant’s decedent. See Robinson v. City of Detroit, 225 Mich.App. 14, 571 N.W.2d 34 (1997), appeal granted, 458 Mich. 860, 587 N.W.2d 637 (1998); Jackson v. Oliver, 204 Mich.App. 122, 514 N.W.2d 195 (1994). In view of our disposition, we do not reach appellant’s remaining issues.
AFFIRMED.
ERVIN, MINER and VAN NORTWICK, JJ„ CONCUR.